by the defendant "from a resentence of the Supreme Court, Kings County (Marras, J.), dated June 22, 2006, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), imposed after a hearing, the resentence being concurrent determinate prison terms of 20 years and a period of postrelease supervision of 5 years, upon his conviction of criminal sale of a controlled substance in the first degree (two counts), upon a jury verdict.
Ordered that the resentence is affirmed.
*754The defendant’s contention that the resentence imposed improperly penalized him for exercising his right to a trial is unpreserved for appellate review, since he did not set forth the issue on the record at the time of resentencing (see People v Hargroves, 27 AD3d 765, 765-766 [2006]). In any event, the contention is without merit (id.; see People v Durkin, 132 AD2d 668 [1987]; see also People v Martinez, 289 AD2d 259, 259-260 [2001]; People v Bellilli, 270 AD2d 355 [2000]). The resentence imposed was not otherwise excessive (see People v Suitte, 90 AD2d 80 [1982]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.